DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13 line 2, the phrase “a width direction” should read --the width direction--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda (2020/0235506) in view of Lee et al. (JP2021064545A, US11,239612 used for translation).
With regard to claim 8, Hosoda teaches, as shown in figures 1-11 and taught in paragraph 86: “A connector 1 to be fitted to a counter connector 2 along a fitting direction (α), the connector 1 comprising: a plurality of contacts 23 made of metal material and arranged in an arrangement direction (β) orthogonal to the fitting direction; an insulator 10 made of insulating resin material and holding the plurality of contacts 23; and a reinforcement terminal 30 made of metal material and attached to an end portion of the insulator 10 in the arrangement direction, wherein the insulator 10 comprises a fitting portion 12 extending along the arrangement direction and projecting in the fitting direction for fitting to a portion to be fitted 56 of the counter connector 2, the reinforcement terminal 30 comprises: a terminal accommodating portion (between 31, 44, and 36 in figure 4) of recess shape for accommodating a reinforcement terminal 70 of the counter connector 2; a wall portion 31 facing an end portion of the fitting portion 12 in the arrangement direction across the terminal accommodating portion; a bottom plate portion 38 joined to the wall portion 31 and extending to the end portion of the fitting portion 12 to form a bottom portion of the terminal accommodating portion; and a reinforcement portion 36, at the end portion of the fitting portion 12, joined to the bottom plate portion 38… and exposed from the fitting portion 12 in the fitting direction, and  the bottom plate portion 38 comprises a pair of connection portions 44 separately disposed on opposite sides in a width direction (ϒ) of the reinforcement portion 30, the width direction being orthogonal to both the fitting direction and the arrangement direction, and electrically connected to the reinforcement terminal 70 of the counter connector 2 when the connector 1 is fitted to the counter connector 2”.
Hosoda does not teach the reinforcement portion “bent so as to extend toward the wall portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Lee teaches, as shown in figures 2 and 6, the reinforcement portion 107 “bent so as to extend toward the wall portion (to the right across from 107 in figure 6)”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Lee with the invention of Hosoda in order for the reinforcement portion to help hold the reinforcement terminal of the counter connector.

With regard to claim 9, Hosoda as modified by Lee teaches: “The connector according to claim 8”, as shown above.
Lee also teaches, as shown in figures 2 and 6: “wherein the wall portion is joined to one end portion of the bottom plate portion (top plate of 124 in figure 6) in the arrangement direction (right-to-left in figure 6), the reinforcement terminal 124 comprises a rising portion (connecting 107 to the bottom plate portion in figure 6) rising in the fitting direction (up-and- down direction in figure 6) from another end portion of the bottom plate portion in the arrangement direction, the reinforcement portion is formed so as to extend from an end portion of the rising portion in the fitting direction toward the wall portion, and the rising portion is embedded in the fitting portion 116”.

With regard to claim 11, Hosoda as modified by Lee teaches: “The connector according to claim 8”, as shown above.
Hosoda also teaches, as shown in figures 1-11: “wherein the connection portions 44 constitute elastically deformable spring contacts”.

With regard to claim 12, Hosoda as modified by Lee teaches: “The connector according to claim 8”, as shown above.
Hosoda also teaches: “wherein the reinforcement terminal 30 comprises a frame-shaped portion 40 forming an end portion of the connector 1, and the wall portion 31 is joined to the frame-shaped portion 40”.

With regard to claim 13, Hosoda as modified by Lee teaches: “The connector according to claim 8”, as shown above.
Hosoda also teaches, as shown in figures 1-11: “wherein the plurality of contacts 23 are arranged separately on each of opposite sides in a width direction of the fitting portion 12, the width direction being orthogonal to both the fitting direction and the arrangement direction”.

Allowable Subject Matter
Claims 1-7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831